Filed 8/20/21 P. v. Vasques CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




 THE PEOPLE,                                                                                   C091772

                    Plaintiff and Respondent,                                   (Super. Ct. No. P19CRF0353)

           v.

 DANIEL ABLE VASQUES,

                    Defendant and Appellant.




         A jury found defendant Daniel Able Vasques guilty of assault with a knife,
making criminal threats, and brandishing a knife. The trial court sentenced defendant to
an aggregate term of four years eight months in state prison. On appeal, defendant
argues, and the People agree, that the trial court should have stayed sentencing on
defendant’s conviction for making criminal threats. We agree.




                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
       In August 2019, defendant was staying in his brother’s apartment. While drinking
alcohol, defendant and his brother got into an argument. During the argument, defendant
took a large carving knife from the kitchen, held it inches from his brother’s eye, and
threatened to cut his eye out. Scared, defendant’s brother tried not to move. After about
a minute, defendant put the knife down and left the apartment. Defendant’s brother
called the police.
       The People subsequently charged defendant with assault with a knife (Pen. Code,
§ 245, subd. (a)(1) - count one; statutory section references that follow are to the Penal
Code), making criminal threats (§ 422 - count two), and misdemeanor exhibiting a knife
in a threatening manner (§ 417, subd. (a)(1) - count three). The People also alleged
defendant served a prior prison term (§ 667.5) and was on probation for his conviction in
a 2016 vandalism case when he committed the crimes alleged.
       A jury found defendant guilty on all counts, and defendant admitted the truth of
the prior prison term allegation. The trial court sentenced defendant to an aggregate term
of four years eight months in state prison: four years for assault with a knife and a
consecutive eight-month term for making criminal threats. The court imposed a 30-day
sentence on the misdemeanor charged but stayed that sentence under section 654. The
court also revoked defendant’s probation and sentenced him to a concurrent two-year
term on his 2016 conviction for vandalism.

                                       DISCUSSION
       Defendant’s sole contention on appeal is that he committed the crimes of assault
with a deadly weapon and making criminal threats, during a continuous course of
conduct. As a result, the trial court erred by sentencing him consecutively on those
counts and not staying his sentence for making criminal threats pursuant to section 654.
The People concede the error.


                                              2
       Section 654 provides in pertinent part: “(a) An act or omission that is punishable
in different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.” (§ 654, subd. (a).) The statute
does not prohibit multiple convictions for the same conduct, only multiple punishments.
(People v. Monarrez (1998) 66 Cal.App.4th 710, 713.) “In such a case, the proper
procedure is to stay execution of sentence on one of the offenses. [Citation.]” (Ibid.)
       “In any section 654 inquiry, the court must initially ascertain the defendant’s
objective and intent. [Citation.] ‘ “If he entertained multiple criminal objectives which
were independent of and not merely incidental to each other, he may be punished for
independent violations committed in pursuit of each objective even though the violations
shared common acts or were parts of an otherwise indivisible course of conduct.” ’
[Citation.] ‘Whether the defendant maintained multiple criminal objectives is determined
from all the circumstances and is primarily a question of fact for the trial court, whose
finding will be upheld on appeal if there is any substantial evidence to support it.’ ”
(People v. Tom (2018) 22 Cal.App.5th 250, 260.)
       Here, defendant held a knife within inches of his brother’s eye as he threatened to
cut his eye out. Accordingly, defendant’s crimes were committed simultaneously and
with the same objective: using the knife to threaten his brother with great bodily injury,
causing his brother to reasonably fear for his safety. (§ 422.) We thus accept the
People’s concession and remand the matter for resentencing.




                                              3
                                    DISPOSITION
      The consecutive eight-month sentence on count two for making criminal threats is
reversed and the matter is remanded for resentencing. The judgment is otherwise
affirmed.




                                               HULL, J.



We concur:




BLEASE, Acting P. J.




KRAUSE, J.




                                           4